DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 101 that form the basis for the rejections under this section made in this Office action:
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
A method for enhanced dispersion analysis, the method comprising:
obtaining, from two or more receivers of an acoustic logging tool in a borehole, a plurality of measured waveforms; 
dividing the plurality of measured waveforms into two or more common-gathers of gathered waveforms, and enhancing each common-gather by: 
calculating a travel time curve for a selected target mode of the gathered waveforms; 
aligning waveforms of the selected target mode based on the travel time curve to generate aligned waveforms with zero apparent slowness; 
adaptively filtering the aligned waveforms to suppress non-target mode waves and generate filtered waveforms; and 
generating enhanced target mode waveforms based on the filtered waveforms and the travel time curve, the enhanced target mode waveforms comprising an enhanced common-gather; and 
generating an enhanced dispersion curve of the selected target mode from the two or more enhanced common-gathers.  

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The highlighted portion of the claim constitutes an abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG, now been incorporated into MPEP 2106) and the additional elements are NOT sufficient to amount to significantly more than the judicial exceptions, as analyzed below:
Step
Analysis
1. Statutory Category ?
Yes.  Claim 1 recites a method of dispersion analysis for target modes of borehole, which is directed to a process, thus is one of the statutory categories of invention.

(Claims 12 and 17 recite a system and apparatus for practicing the method of claim 1. Thus, Claims 12 and 17 are directed to a machine, which is one of the statutory categories of invention)
2A - Prong 1: Judicial Exception Recited?
Yes.  The steps of calculating, aligning, filtering and generating, either individually or in combination, merely employs mathematical relationships to 
2A - Prong 2: Integrated into a Practical Application?
No.  This judicial exception is not integrated into practical application.  

The claim recites additional elements such as “obtaining, from two or more receivers of an acoustic logging tool in a borehole, a plurality of measured waveforms”. However, these elements are well-understood, routine and conventional in the art as commonly used tools for collecting acoustic logging in a borehole. The addition of these WURC elements merely adds insignificant extra-solution activity to the judicial exception for providing data necessary for performing the abstract idea in question. Such an insignificant extra-solution activity could be attached to almost any “Mathematical Concepts” or formula of data manipulation process. Together they do not add meaningful limitations to the abstract idea nor integrate the judicial exception into a practical application.

2B: Claim provides an Inventive Concept?


No. The additional elements such as a receiver array of two or more receivers, at least one processor in communication with the acoustic logging tool, a non-transitory computer-readable storage medium, etc, all require only generic technology functioning in its conventional manner to achieve such a goal but NOT sufficient to amount to significantly more than the judicial exceptions because they are "well-understood, routine, conventional" in the field (see MPEP § 2106.0S(d)), or simply appends well-ineligible.


The dependent claims 2-11 inherit attributes of the claims from which they depend, and do not add anything which would render the claimed invention a patent eligible application of the abstract idea. The dependent claims either extend (narrow) the abstract idea or claim additional elements which do not amount for "significant more" because they are generically recited and/or conventional and well-understood in the art. Specifically, the limitations in dependent claims 2-11 merely add details to the algorithm which forms the abstract idea as discussed above, but do not contain any further “additional elements”. Thus, the dependent claims at issue are not significantly more than the extended abstract idea. 
Claims 12-20 are rejected under the 2019 PEG for the same reason as the ground of rejection for claims 1-11. Hence the claims 1-20 are treated as ineligible subject matter under 35 USC § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 9-10, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20160209538 A1) in view of Mandal (US 9354342 B2).
	Regarding claims 1, 12 and 17, Wang discloses a method, and system and apparatus for practicing the method, for an enhanced dispersion analysis (Abstract), the method comprising: obtaining, from two or more receivers of an acoustic logging tool in a borehole, a plurality of measured waveforms (para. 0005); dividing the plurality of measured waveforms into two or more common-gathers of gathered waveforms (para. 0005: digitizing the sonic wave forms to form discrete time wave forms and converting the discrete time wave forms into frequency domain wave forms and means for dividing a processing band of the frequency domain wave forms into frequency sub-bands); enhancing each common-gather (para. 0006: outputting a phase and group slowness and a mode spectrum amplitude for a given sub-band by pruning mode candidates) by calculating a travel time curve for a selected target mode of the gathered waveforms and aligning waveforms of the selected target mode based on the travel time curve to generate aligned waveforms with zero apparent slowness (para. 0005: approximating a family of candidate dispersion curves for multiple modes and parameterizing each of the family of approximated candidate dispersion curves by phase and group slowness); and generating an enhanced dispersion curve of the selected target mode from the two or more enhanced common-gathers (para. 0006: generating a final dispersion curve over a processing frequency band).
	 Wang does not mention explicitly: said each common-gather is enhanced by: adaptively filtering the aligned waveforms to suppress non-target mode waves and 
	Mandal discloses a method of processing acoustic waveform data (Abstract), comprising: obtaining, from two or more receivers of an acoustic logging tool in a borehole, a plurality of common-gathers of gathered waveforms (col. 2, lines 26-42: here, the term “common-gathers” is given a broad interpretation, e.g., “the traces of the gather come from a single shot and many receivers”; as such, Mandal’s logging tool 104, which includes the embodiment of one transmitter vs. more receivers, encompasses “obtaining, … a plurality of common-gathers of gathered waveforms”); enhancing each common-gather by calculating a travel time curve (here, the term “calculating a travel time curve” is given a broad interpretation, e.g., Slowness-Time Coherence (STC) processing) for a selected target mode of the gathered waveforms for a selected target mode of the gathered waveforms and aligning waveforms of the selected target mode (col. 4, lines 36-38: theoretical models have been used to correct for the dispersive slowness behavior exhibited at higher acoustic frequencies and generate the aligned waveforms) to generate aligned waveforms (col. 2, line 63 – col. 4, line 42), wherein said each common-gather is further enhanced by: adaptively filtering the aligned waveforms to suppress non-target mode waves (inherent to the adaptive filter band estimator 420) and generate filtered waveforms (col. 6, lines 54 – col. 7, line 23); and generating enhanced target mode waveforms based on the filtered waveforms and the travel time curve, the enhanced target mode waveform comprising an enhanced common-gather (Fig. 5; col. 6, lines 37-43). 

	Regarding claims 2 and 20, Wang does not mention explicitly: wherein the acoustic logging tool is moved through a plurality of depth indices in the borehole, such that each of the two or more receivers measures a waveform at each of a plurality of depth indices.  
However, it is deemed that the feature in question is merely a design variation of the downhole sensor tool in the borehole in Wang. Since Wang teaches the general condition of the arrangement of the acoustic logging tool and the receivers (para. 0045), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Wang to arrive the claimed invention by moving the acoustic logging tool through a plurality of depth indices in the borehole, such that each of the two or more receivers measures a 
Regarding claim 3, Wang does not mention explicitly: wherein calculating the travel time curve consists of integrating an estimated wave slowness curve of the selected target mode.  
However, it is deemed that the feature in question is merely a design variation of approximating the family of candidate dispersion curves for multiple modes and parameterizing each of the family of approximated candidate dispersion curves by phase and group slowness in Wang (see claim 1). Accordingly, instant claim3 would have been obvious over Wang, since it has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claims 9 and 10, Wang discloses: wherein the enhanced target mode waveforms and the enhanced dispersion curve are generated in substantially real-time (para. 0003, 0045); wherein the acoustic logging tool is provided via a conveyance or drill string (para. 0045).
6.	Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Mandal as applied to claim 1 above, further in view of HIRABAYASHI et al. (US 20090259404 A1).
Regarding claims 4, 13 and 18, Wang in view of Mandal is silent on: wherein said adaptively filtering comprises applying a median filter, a Discrete Radon Transform (DRT) filter, or a frequency-wavenumber (F-K) filter.3 Attorney Docket No.: 1660US-5965602016-IPM-100388 Ul US  
	HIRABAYASHI discloses methods and systems for processing acoustic measurements related to subterranean formations (para. 0007), comprising: adaptively filtering (as a combination of “adaptive interference canceller (AIC) filter and median velocity filters in common offset gathers”) acquired acoustic waveforms, wherein said adaptively filtering the acquired waveforms comprises applying a median filter (para. 0008). 
It would have been obvious to one of ordinary skill in the art to modify the combination of Wang and Mandal to arrive the claimed invention by incorporating a median filter as taught by HIRABAYASHI into Mandal’s adaptive filter. Doing so would improve wavefield separation (HIRABAYASHI, para. 0008). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
7.	Claims 6-7, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Mandal and HIRABAYASHI et al. as applied to claim 4 above, further in view of Sun et al. (US 9702999 B2).
	Regarding claim 6, Wang in view of Mandal and HIRABAYASHI is silent on: wherein said adaptively filtering comprises applying a frequency-wavenumber (F-K) filter3Attorney Docket No.: 1660US-5965602016-IPM-100388 Ul US, wherein the frequency-wavenumber filter is fan-shaped in a frequency-wavenumber domain.  

It would have been obvious to one of ordinary skill in the art to modify the combination of Wang/Mandal/HIRABAYASHI to arrive the claimed invention by incorporating a fan-shaped F-K filter3Attorney Docket No.: 1660US-5965602016-IPM-100388 Ul US as taught by Sun into the adaptive filter of Mandal/HIRABAYASHI. Doing so would make it easier to “tease out” the unwanted data from the desired data in the f-k domain (Sun, col. 6, lines 4-28). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 7, 15 and 19, Wang does not mention explicitly: transforming the aligned waveforms into a frequency-wavenumber domain before they are adaptively filtered, and transforming the filtered waveforms into a time domain before generating enhanced target mode waveforms.  
	The teaching of Sun includes: transforming the acquired waveforms into a frequency-wavenumber domain before they are further processed, and transforming the filtered waveforms into a time domain after performing a frequency-wavenumber (F-K) filtering on the waveforms in the frequency-wavenumber domain (col. 6, lines 4-28).
In view of Sun’s teaching, it would have been obvious to one of ordinary skill in the art to modify the combination of Wang/Mandal/HIRABAYASHI to arrive the claimed invention by applying a F-K filtering3Attorney Docket No.: 1660US-5965602016-IPM-100388 Ul US in frequency-wavenumber domain to the aligned waveform before they are adaptively filtered in the Mandal/HIRABAYASHI 
Regarding claim 11, Wang does not mention explicitly: wherein the common-gather is a common-offset gather.  
The teaching of Sun includes: processing and evaluating each common-gather for a selected target mode of the gathered waveforms wherein the common-gather is a common-offset gather (col. 5, lines 10-27).
In view of Sun’s teaching of evaluating each common-gather for a selected target mode of the gathered waveforms, it would have been obvious to one of ordinary skill in the art to apply the combination of Wang/Mandal, as an intended use, to each of the common-offset gather of gathered waveforms. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
8.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Mandal as applied to claim 1 above, further in view of Goodyear et al. (US 20180038980 A1).

Goodyear discloses method and system for processing acoustic measurements related to subterranean formations (para. 0016, 0018), comprising: applying a differential phase frequency semblance to target mode waveforms to generate enhanced dispersion curve of the selected target mode (para. 0021).  
In view of Goodyear’s teaching, it would have been obvious to one of ordinary skill in the art to modify the combination of Wang/Mandal to arrive the claimed invention by incorporating the Goodyear semblance method into the Wang/Mandal combination. Doing so would improve the accuracy of signal-peak tracking in acoustic logs (Abstract, Goodyear). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.

Allowable Subject Matter
9.	Claims 5 and 14 may be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in sections 2-3 above in this Office action. However, once the claims are amended so that Examiner would have a better understanding of the claimed invention, a further search and consideration of the prior art will be conducted in order to make a proper determination of patentability of the claimed invention.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862   

/TOAN M LE/Primary Examiner, Art Unit 2864